997 A.2d 989 (2010)
202 N.J. 429
In the Matter of Christopher West HYDE, an Attorney at Law.
D-125 September Term 2009, 066380.
Supreme Court of New Jersey.
June 28, 2010.

ORDER
The Disciplinary Review Board having filed with the Court a certification of Board Counsel pursuant to Rule 1:20-17(e)(1) reporting that CHRISTOPHER WEST HYDE, of CHESTER, who was *990 admitted to the bar of this State in 1987, has failed to pay the costs assessed in connection with disciplinary proceedings that resulted in the issuance of a letter of admonition on July 24, 2008, and good cause appearing;
It is ORDERED that CHRISTOPHER WEST HYDE be temporarily suspended from the practice of law pending payment in full of the assessed costs and accrued interest as determined by the Disciplinary Review Board, effective July 29, 2010, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that CHRISTOPHER WEST HYDE be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20.